Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 08/31/2021 has been entered and carefully considered.
Claims 1 and 16 has been amended.
Claims 7-15 and 17 have been cancelled.
Claims 18-19 have been added.
Response to Arguments
Applicant’s arguments filed on 08/31/2021, with respect to claims 1 and 16 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1 and 16 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Joseph Grant Houston on 09/13/2021.
The application has been amended as follows:
Claim 19, line 1, “The process of claim 16” has been changed to –The system of claim 16--.
Reasons for Allowance
Claims 1-6, 16, and 18-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 16 are allowable over the prior art of record because none of the prior art teach the computer system comparing a peak in a primary Fourier transform infrared (FTIR) spectral region of the sample spectrum with reference spectra to obtain an initial list of potential candidates and reducing the initial list of potential candidates by a global peak matching method which includes the computer system comparing reference and sample features in a second spectral region that is outside the primary FTIR spectral region, wherein criteria applied to obtain a reduced list of candidates include: whether the sample has a corresponding peak for the reference spectrum and whether the reference peak extends outside the sample spectrum in the second spectral region. It is these limitations as they are claimed in the combination with other limitations of claim, 
Claims 2-6 and 18-19 are considered allowable based on their respective dependence on allowed claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/JOHN H LE/Primary Examiner, Art Unit 2862